                      UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


  SUZANNE GARRICK FICKLIN BABIN                                           CIVIL ACTION

  VERSUS

  DOLLAR GENERAL                                                  NO: 18-00106-BAJ-SDJ

                              RULING AND ORDER

        Before the Court is the Motion for Summary Judgment filed by The Coca-

Cola Company (“TCCC”) (Doc. 56). The motion is unopposed. For the following

reasons, the Motion (Doc. 56) is GRANTED.

   I.      FACTUAL BACKGROUND

        Plaintiff alleges that on July 30, 2017, she was shopping at a Dollar General

store located in Livingston, Louisiana when she slipped and fell, causing injury. (Doc.

1-1 at 2). Plaintiff alleges negligence on the part of DG Louisiana, LLC for failure to

take any and all actions necessary to prevent injury. Id. DG Louisiana, LLC then

filed a Third-Party Complaint against various Coca-Cola entities, including TCCC,

alleging that TCCC negligently and improperly stocked and placed Coca-Cola

products at the applicable Dollar General store. (Doc. 23 at 3). DG Louisiana, LLC

also alleged that TCCC and its employees had exclusive and sole control and

authority over placement and stocking of Coca-Cola products in the applicable Dollar

General store. Id. DG Louisiana, LLC further alleged that only TCCC and its

employees physically stocked and placed Coca-Cola products at the Dollar General

store in question and that the employees of said company were negligent and/or at

                                          1
fault in placing and stocking the products. Id.

   II.      LEGAL STANDARD

         “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). In determining whether the movant is entitled

to summary judgment, the court views the facts in the light most favorable to the

nonmovant and draws all reasonable inferences in the nonmovant’s favor. Coleman

v. Hous. Indep. Sch. Dist., 113 F.3d 528, 533 (5th Cir. 1997).

         After a proper motion for summary judgment is made, the nonmovant “must

set forth specific facts showing there is a genuine issue for trial.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 250 (1986) (internal citations omitted). At this stage, the

court does not evaluate the credibility of witnesses, weigh the evidence, or resolve

factual disputes. Int’l Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1263 (5th Cir.

1991), cert. denied, 502 U.S. 1059 (1992). However, if “the evidence in the record is

such that a reasonable jury, drawing all inferences in favor of the non-moving party,

could arrive at a verdict in that party’s favor,” the motion for summary judgment

must be denied. Id.

         The nonmovant’s burden is not satisfied by some metaphysical doubt as to the

material facts, or by conclusory allegations, unsubstantiated assertions, or a mere

scintilla of evidence. Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)

(internal quotations omitted). Summary judgment is appropriate if the nonmovant

“fails to make a showing sufficient to establish the existence of an element essential



                                           2
to that party’s case.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

    III.   DISCUSSION

       In negligence cases under Louisiana law,1 the plaintiff must prove 1) that the

defendant had a duty to conform its conduct to a specific standard, 2) that the

defendant’s conduct failed to conform to the appropriate standard, 3) that the

defendant’s substandard conduct was a cause in fact of the plaintiff’s injuries, 4) that

the defendant’s substandard conduct was a legal cause of the plaintiff’s injuries, and

5) actual damages. Audler v. CBC Innovis Inc., 519 F.3d 239, 249 (5th Cir. 2008).

       TCCC argues that it had no responsibility as relates to any equipment or

product located within the Dollar General store at issue and had no responsibility as

relates to the delivery, stocking, and/or placement of product within the Dollar

General store on the date of the incident.

       In support of its motion for summary judgment, TCCC filed a statement of

undisputed material facts, in which it alleges that during July of 2017, TCCC had no

responsibility for the delivery of products, placement of products, and/or stocking of

products at the Dollar General store in Livingston, Louisiana. (Doc. 56-2 at 3). TCCC

further alleges that at no time before or during July of 2017 did TCCC, or anyone on

its behalf, deliver, stock, place, or sell Coca-Cola product in the Dollar General store.

Id. TCCC’s statement of undisputed material facts is accompanied by an affidavit.

(Doc. 56-4).



1Under Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938), the Court is required to apply state law in
cases in which federal jurisdiction is based on diversity of citizenship. Jesco Const. Corp. v.
NationsBank Corp., 278 F.3d 444, 447 (5th Cir. 2001).

                                                 3
         Considering the summary judgment evidence, and the fact that the motion for

summary judgment is unopposed, the Court finds that TCCC cannot be held liable

for the Plaintiff’s injuries. Thus, summary judgment is appropriate.

   IV.      CONCLUSION

         Accordingly,

         IT IS ORDERED that TCCC’s Motion for Summary Judgment (Doc. 56)

is GRANTED.




                                 Baton Rouge, Louisiana, this 8th day of April, 2020.



                                        _____________________________________
                                        JUDGE BRIAN A. JACKSON
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




                                          4
